Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-32936 HELIX ENERGY SOLUTIONS GROUP, INC. (Exact name of registrant as specified in its charter) Minnesota 95-3409686 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 400 North Sam Houston Parkway East Suite400 77060 Houston, Texas (Address of principal executive offices) (Zip Code) (281)618-0400 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock (no par value) New York Stock Exchange Securities registered Pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.RYes£No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.£YesRNo Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.RYes£No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). £Yes£No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerR Accelerated filer£ Non-accelerated filer£ Smaller reporting company£ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).£YesRNo The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant based on the last reported sales price of the Registrant’s Common Stock on June30, 2009 was approximately $1.0 billion. The number of shares of the registrant’s Common Stock outstanding as of February19, 2010 was104,691,894. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement for the Annual Meeting of Shareholders to be held on May12, 2010, are incorporated by reference into PartIII hereof. Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. INDEX— FORM10-K Page PARTI Item1. Business 4 Item1A. Risk Factors 18 Item1B. Unresolved Staff Comments 27 Item 2. Properties 28 Item 3. Legal Proceedings 38 Item 4. Submission of Matters to a Vote of Security Holders 39 Unnumbered Item Executive Officers of the Company 40 PARTII Item 5. Market for the Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 41 Item 6. Selected Financial Data 43 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 45 Item 7A. Quantitative and Qualitative Disclosures About MarketRisks 71 Item 8. Financial Statements and SupplementaryData 73 Management’s Report on Internal Control Over Financial Reporting 74 Report of Independent Registered Public Accounting Firm on Internal Control Over Financial Reporting 75 Report of Independent Registered Public Accounting Firm 76 Consolidated Balance Sheets as of December31, 2009 and 2008 77 Consolidated Statements of Operations for the Years Ended December31, 2009, 2008 and 2007 78 Consolidated Statements of Shareholders’ Equity for the Years Ended December31, 2009, 2008 and 2007 79 Consolidated Statements of Cash Flows for the Years Ended December31, 2009, 2008 and 2007 81 Notes to the Consolidated Financial Statements 83 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 144 Item9A. Controls and Procedures 144 Item9B. Other Information 144 PART III Item 10. Directors, Executive Officers and Corporate Governance 144 Item 11. Executive Compensation 145 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 145 Item 13. Certain Relationships and Related Transactions 145 Item 14. Principal Accounting Fees and Services 145 PART IV Item 15. Exhibits, Financial Statement Schedules 145 Signatures 146 Table of Contents Forward Looking Statements This Annual Report on Form10-K (“Annual Report”) contains various statements that contain forward-looking information regarding Helix Energy Solutions Group, Inc. and represent our expectations and beliefs concerning future events.This forward looking information is intended to be covered by the safe harbor for “forward-looking statements” provided by the Private Securities Litigation Reform Act of 1995 as set forth in Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). All statements, included herein or incorporated herein by reference, that are predictive in nature, that depend upon or refer to future events or conditions, or that use terms and phrases such as “achieve,” “anticipate,” “believe,” “estimate,” “expect,” “forecast,” “plan,” “project,” “propose,” “strategy,” “predict,” “envision,” “hope,” “intend,” “will,” “continue,” “may,” “potential,” “should,” “could” and similar terms and phrases are forward-looking statements.
